Order entered August 4, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-13-01567-CR
                                     No. 05-13-01568-CR

                         CHARLES EUGENE PATTERSON, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F10-31643-R, F10-62247-R

                                          ORDER
        The Court REINSTATES the appeals.

        On July 30, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On July 31, 2014, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeals, we VACATE the July 30,

2014 order requiring findings.

        We GRANT the July 31, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE